Case: 15-11237    Date Filed: 10/27/2015   Page: 1 of 5


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-11237
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 3:08-cr-00013-RV-2


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee

                                      versus

CHRISTOPHER JAMES BALLEW,

                                                              Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                (October 27, 2015)

Before ED CARNES, Chief Judge, JORDAN, and JULIE CARNES, Circuit
Judges.

PER CURIAM:

      Christopher Ballew, proceeding pro se, appeals a district court’s order

denying his motion to reduce his sentence. Because the district court had
              Case: 15-11237     Date Filed: 10/27/2015    Page: 2 of 5


jurisdiction to issue the order in question and because Ballew has forfeited his

other arguments on appeal, we affirm the district court’s order.

      Ballew pleaded guilty to three counts involving the possession and

distribution of methamphetamine. A presentence investigation report (PSR)

calculated Ballew’s base offense level under the sentencing guidelines to be 32,

applying U.S.S.G. § 2D1.1. Because he qualified as a career offender, however,

the PSR ultimately disregarded Ballew’s base offense level under § 2D1.1, and

instead calculated his total offense level using the applicable career offender

enhancement of U.S.S.G § 4B1.1(b)(A). Applying that enhancement yielded an

offense level of 37, which the PSR reduced by three levels under U.S.S.G. § 3E1.1

because Ballew had accepted responsibility for the offenses. The PSR

recommended that the district court fix Ballew’s total guidelines offense level at

34, based exclusively on application of §§ 4B1.1(b)(A) and 3E1.1. Pairing

Ballew’s total guidelines offense level with his criminal history category of VI

yielded a guidelines range of 262-327 months in prison.

      The district court adopted the PSR’s calculations, but varied downward and

sentenced Ballew to three 144-month terms, all to run concurrently. The court

explained that it had varied downward because, after his arrest, Ballew had

provided substantial assistance to the government.


                                          2
               Case: 15-11237     Date Filed: 10/27/2015    Page: 3 of 5


      In December 2014, Ballew filed a motion to reduce his sentence under 18

U.S.C. § 3582(c)(2). His motion was based on Guidelines Amendment 782, which

lowered the sentencing range for some offenders sentenced according to § 2D1.1.

The district court denied Ballew’s motion on procedural grounds, explaining that

“[t]he retroactive application of [Amendment 782] will not be effective until

November 2015. All sentences affected will be reviewed by the Court without a

motion.”

      Ballew appealed the district court’s order denying his motion. While that

appeal—which we later dismissed because it concerned a non-appealable order—

was pending, the district court entered an order explaining that it had reviewed

Ballew’s motion and “determined that [his] sentence is not impacted by

Amendment 782” because his “guideline range was determined pursuant to

§ 4B1.1,” not § 2D1.1. Ballew promptly appealed that order, as well, arguing in

his opening brief that his then-pending appeal of the district court’s first order

denying his motion under § 3582(c) deprived the district court of jurisdiction to

issue the second order. After the government filed its response brief in Ballew’s

second appeal, he filed a reply brief that asserted, for the first time, that he was

eligible for a reduced sentence under Amendment 782 because, in varying




                                           3
               Case: 15-11237      Date Filed: 10/27/2015      Page: 4 of 5


downward from the guidelines based on Ballew’s substantial assistance, the district

court had departed from the career offender guideline.

       Ballew’s arguments are meritless. Although the filing of a notice of appeal

normally divests a district court of jurisdiction over the subject matter of the

appeal, that rule does not apply to notices of appeal from non-appealable orders.

United States v. Vicaria, 963 F.2d 1412, 1415 & n.2 (11th Cir. 1992). In

dismissing Ballew’s first appeal in this case, we determined that the order

challenged in that appeal was a non-appealable order. As a result, Ballew’s appeal

in the first case did not divest the district court of jurisdiction to issue its later order

denying his motion on the merits.

       Ballew has forfeited his other argument—that the district court’s downward

variance at sentencing meant he was eligible for a reduced sentence under

Amendment 782—because he did not raise it in his opening brief. See United

States v. Levy, 379 F.3d 1241, 1244 (11th Cir. 2004).

       Even if Ballew had properly raised his argument about the applicability of

Amendment 782, we would reject it. By its terms, Amendment 782 applies only to

defendants whose guidelines ranges were based on § 2D1.1. The district court

calculated Ballew’s guidelines range using § 4B1.1 instead of § 2D1.1, and its




                                             4
             Case: 15-11237    Date Filed: 10/27/2015   Page: 5 of 5


decision to vary downward had nothing to do with § 2D1.1. For those reasons,

Amendment 782 does not authorize a reduced sentence in Ballew’s case.

      AFFIRMED.




                                       5